DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to applicant’s amendments received on 06/01/2022.
Claims 1-14 are amended. Claims 1-14 are considered in this Office Action. Claims 1-14 are currently pending. 

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 USC § 112 (b) rejection. An updated §112(b) rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they do not overcome the 35 USC § 112 (a) rejection. An updated §112(a) rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §101 rejection. An updated §101 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they overcome the 35 U.S.C. §103 rejection. 

Response to Argument
Applicant’s amendments with respect to claim 13 to read “13. The method according to claim 12 …” is acknowledged. The claim objection is no longer pending.  
Applicant’s arguments with respect to the 35 U.S.C. §112 rejection to claims have been considered, but are not persuasive. 
Applicant asserts that with regard to the rejection of Claims 1-14 under 35 U.S.C. § 112(b) as indefinite, Applicant submits that "an event characteristic generation circuit" in Claims 1 and 8 connotes sufficient structure so as to avoid a § 112(f) interpretation. For "multi-dimensional data structure," "a first accumulation scenario data structure," "a second accumulation scenario data structure," and "a third accumulation scenario data structure" in Claims 1 and 8, "a GDP scaling structure" in Claims 3 and 10, "structure" in Claims 2, 4, 9, and 11, and "a forward selection structure" in Claims 7 and 14, Applicant believes the present amendment renders this rejection moot and so that the claims do not invoke the § 112(f) interpretation. Hence, it is respectfully requested this rejection also be withdrawn. 
The examiner respectfully disagrees. In regard to independent claims 1 and 8, applicant’s amendments do not change the thrust and the rationale of the rejection and therefore the rejection is maintained. In regard to claims 7 and 14, applicant’s amendments do not change the thrust and the rationale of the rejection and therefore the rejection is maintained. Claims 2-7 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.
In regard to claims 1 and 8, the applicant amended to recite the acceptable and established meaning of the acronym “LLC”, “ULC”, and “ELC”, and therefore the 112b indefinite rejection is withdrawn. 
In regard to claims 2, 4, 9, and 11, the examiner notes that in accordance to applicant’s amendments to claims 2, 4, 9 by removing the “structure” limitation overcome the rejection on record, and 11, and therefore the 112b rejection is withdrawn. 
In regard to claims 3 and 10, the examiner notes that in accordance to applicant’s amendments to recite the acceptable and established meaning of the acronym “GDP” to claims 3 and 10, and therefore the 112b indefinite rejection is withdrawn. 
Next, in regard to claims 5-6 and 12-13, applicant amendments to further clarify and overcome the relative term rejection by amending the following “ULC scenario events lasting over the longer time than the time by the attenuation factor F or an extension thereof,” which defined what period of time falls within the scope of “long time” and what period of time falls outside the scope of “long time”. Therefore, the 112b indefinite rejection is withdrawn.
Next the applicant asserts with regard to the rejection of Claims 1-14 under 35 U.S.C. § 112(b) as failing to comply with the written description requirement, Applicant respectfully submits that the present specification does provide sufficient support and that it would have been reasonably clear to one of ordinary skill in this particular art that applicant had possession of the claimed invention at the time of filing. 
The examiner respectfully disagrees. The Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a technique that i.e., for capturing first frame parameters of first scenario loss events, the first frame parameters defining risk events with a limited geographic impact range, with a short duration time window, with the plurality of affected units affected by an impact of occurring risk events, and with a 15plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events. For example, Applicant’s specification discloses “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers” and presents figure 1. Further the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers” and presents figure 1. However, there is no disclosure of any particular an algorithm/ structure/material to perform the function associated with the limitation i.e., Multi-dimensional data structure hold the predefined accumulation scenarios. As would be recognized by those ordinary skill in the art, these step require hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how.
Accordingly, an updated §112(a) and §112(b) rejections will address applicant’s amendment.
Applicant’s arguments with respect to the 35 U.S.C. §101 rejection to claims have been considered, but are not persuasive. 
Applicant argues that the pending claims cannot be classified under any of the three limited categories for a possible "abstract idea." The claims are therefore not directed to the judicial exception of an abstract idea of a “mental process” and for the claims to fall into this category, the features recited therein must practical/y be performed in the human mind.
The examiner respectfully disagrees. it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An automated forecasting system for measuring of future occurrence probabilities of risk event using a structured forward-looking model structure quantifying clashing, long-tail risk events with an event generator generating risk events for the automated forecasting systems with automated measurement and assessment of multi-risk exposures induced by the generated risk events, which are triggered by one or more involved causing units and affected units, wherein a plurality of affected units are subject to a risk exposure of occurring risk events caused by one or a plurality of causing units, the event generator comprising: measuring stations or sensors in loco and/or by satellite-based for measuring occurring risk-events, wherein measured sensory data of the measuring devices are transmitted via a data transmission network to the forecasting system, comprising an electronic, control unit controller for processing of the captured electronic data, and are assigned to a historic set comprising event parameters for each risk-event, wherein for capturing and measuring the measured sensory data, the central control unit controller comprises a risk-event driven core aggregator with measuring data-driven triggers for triggering, capturing, and monitoring in the data flow pathway of the sensors and/or measuring devices of the risk-exposed and affected units, and wherein the forward-looking model structure is based on measured risk events and risk events generated by the forecasting system providing a defined structured cause-effect chain, an event characteristics generation circuit including a multi-dimensional data holding predefined accumulation scenarios, wherein the event generator of the forecasting 2Application No. 16/890,017Reply to Office Action of February 1. 2022 system is based on a structured forward-looking cause-effect chain with parsed parameter data space, and wherein the multi-dimensional data comprises: a first accumulation scenario data for capturing first frame parameters of first scenario loss events (limited liability catastrophe events (LLC)), the first frame parameters defining risk events with a limited geographic impact range, with a short duration time window, with the plurality of affected units affected by an impact of occurring risk events, and with a plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events, a second accumulation scenario data for capturing second frame parameters of second scenario loss events (unlimited liability catastrophe events (ULC)), the second frame parameters defining risk events with a global geographic impact range, with an extended duration time of unfolding of the impact, and with an extended number of causing risk exposed units, and a third accumulation scenario data for capturing third frame parameters defining third scenario risk events (external liability catastrophe events (ELC)) impacting first and second scenario risk events with external influences, the third frame parameters capturing external influence measures impacting at least frequency or severity of the impact of the occurring risk events, wherein the event generator selects scenarios, when a LLC scenario groups is triggered, by selecting relevant LLC scenarios from first scenarios of the multi-dimensional data based on activities assigned to selected risks, and when an ULC scenario group is triggered, by selecting relevant ULC scenarios from second scenarios of the multi-dimensional data based on the activities assigned to selected risks, wherein based on the selected scenarios, concrete events are generated by the event generator based on the multi-dimensional data with the predefined accumulation Application No. 16/890,017 Reply to Office Action of February 1. 2022 scenarios and accessibly assigned to a first, second, or third scenario event of the multi- dimensional data 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system and measuring stations or sensors in loco and/or by satellite-based for measuring occurring risk-events, wherein measured sensory data of the measuring devices are transmitted via a data transmission network to the forecasting system, comprising an electronic, control unit controller for processing of the captured electronic data, and are assigned to a historic set comprising event parameters for each risk-event, wherein for capturing and measuring the measured sensory data, the central control unit controller comprises a risk-event driven core aggregator with measuring data-driven triggers for triggering, capturing, and monitoring in the data flow pathway of the sensors and/or measuring devices of the risk-exposed and affected units(amounts to data gathering). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers””) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
The applicant asserts that the claim integrates the judicial exception into a practical application and demonstrates that the claims are clearly directed to a "practical application" as they provide an improvement to the technological environment. To briefly summarize, amended Claim 1 defines: (1) an automated forecasting system for measuring future occurrence probabilities of risk events using a structured forward-looking model structure, (2) a plurality of affected units being subject to a risk exposure of occurring risk events caused by one or a plurality of causing units, (3) multi-risk forecast system providing forecasting and exposure-based signaling, steering and/or operating of associated, catastrophic risk-event driven or triggered systems, (4) the forecasting system comprising measuring stations or sensors in loco and/or by satellite-based for measuring occurring risk-events, and (5) measured sensory data of the measuring stations or sensors being transmitted via a data transmission network to the forecasting system and being assigned to a historic set comprising event parameters for each risk-event. At least these concepts provide a technological improvement. For example, technical modeling of complex systems comprises three fundamental technical challenges: (1) the correct parameterization of the physical event (e.g. train accident, spreading of a contamination, etc.), (2) the provision and the spatial and temporal propagation of the suitably parameterized and generated events in a controllable time series of measurement parameters, and (3) the calibration of the predicted values based on real-world measurements, for example, by Claim 1. These challenges are resolved by the use of technical means for the automated splitting and differentiated propagation of generated occurrence events in quantifying 17Application No. 16/890,017Reply to Office Action of February 1. 2022prediction systems. Since automation requires an appropriate selection of measurement sensors and measurement parameters, it is not mere mental processes by using known general- purpose programmable computer. 
The examiner respectfully disagrees. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system and measuring stations or sensors in loco and/or by satellite-based for measuring occurring risk-events, wherein measured sensory data of the measuring devices are transmitted via a data transmission network to the forecasting system, comprising an electronic, control unit controller for processing of the captured electronic data, and are assigned to a historic set comprising event parameters for each risk-event, wherein for capturing and measuring the measured sensory data, the central control unit controller comprises a risk-event driven core aggregator with measuring data-driven triggers for triggering, capturing, and monitoring in the data flow pathway of the sensors and/or measuring devices of the risk-exposed and affected units(recited at high level of generality which amounts to data gathering). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers””) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Applicant next seeks to analogize the eligibility rationale set forth in Ex Parte Smith (Appeal 2018- 000064, February 1, 2019, Technology Center 3600), in which the Patent Trial and Appeal Board (PTAB) found that the claimed invention recites additional features that focus on addressing problems arising in the context of a hybrid derivatives trading system in which trades are made both electronically and on a trading floor. According to the PTAB, the additional elements limit the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time. Further, the PTAB found that the specification provides further context to conclude that the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provided a specific technological improvement over prior derivatives trading systems.
The examiner respectfully disagrees. It is first noted that Ex Parte Smith decision was non-precedential and therefore is not controlling as to the outcome in this instance. In contrast to Ex Parte Smith, where the PTAB found the reason of eligibility was because the features are implemented in specific circumstances in a specific trading environment, namely when a matching market order is received from an in-crowd market participant in a hybrid trading system. As the Specification explains, the problem of inequitable access to information arises only in the context of hybrid trading platforms where trades occur both "in the pits" and electronically. Thus, like the claim and DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), Appellants' claims "overcome a problem specifically arising in the realm of computer networks." Id. at 1257. The instant application, Applicant’s invention can be easily performed in the absence of the computer and sensor-based elements recited in the claims, such that Applicant’s claims cannot be reasonably taken as being “necessarily rooted in computer technology.”  Instead, the computer-based elements in Applicant’s claims amount to nothing more than appending generic computing elements to the claimed abstract idea in order to tie it to a particular operating environment through generic computer implementation, but without any indication that the combination of elements improves the functioning of a computer, the network, or any other technology. Furthermore, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers””) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Lastly, Applicant cites the Berkheimer decision and suggests that the pending claims also amount to significantly more, at least due to the fact that the pending claims recite features that are not well-understood, routine, or conventional.
As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Accordingly, applicant’s arguments and with respect to the 35 U.S.C. §101 rejection to claims have been considered, but are not persuasive. An updated 35 U.S.C. §101 rejection will address applicant’s amendments. 
Applicant’s amendments have been considered, and they overcome the 35 U.S.C. §103 rejection. Rejection is withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
an event characteristic generation circuit in claims 1 and 8;
multi-dimensional data in claims 1 and 8;
forward-looking model structure in claims 1 and 8;
 a first accumulation scenario data in claims 1 and 8;
a second accumulation scenario data in claims 1 and 8;
a third accumulation scenario data in claims 1 and 8;
a Gross Domestic Product (GDP) scaling structure in claims 3 and 10;
a forward selection in claims 7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8 recite limitation “An event characteristic generation”, “Multi-dimensional data structure”, “forward-looking model structure”, “a first accumulation scenario data structure”, “a second accumulation scenario data structure “, and  “a third accumulation scenario data structure”, claims 3 and 10 recite “a GDP scaling structure”, claims 2, 4, 9, and  11 recite “structure”, and claims 7 and 14 recite “a forward selection structure”, which invoke 35 U.S.C. 112(f). However the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers” and presents figure 1. However, there is no disclosure of any particular an algorithm/ structure/material to perform the function associated with the limitation i.e., Multi-dimensional data structure hold the predefined accumulation scenarios. As would be recognized by those ordinary skill in the art, these steps require hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). See MPEP 2181. 
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b). Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed functions, as we have here, the [specification] must disclose adequate corresponding structure to perform a l of the claimed functions." Id. Yet the Federal Circuit determined that the specification "fails to disclose any structure corresponding to the ‘coordinating’ function." Id. at 1354. Specifically, the Federal Circuit found no "disclosure of an algorithm corresponding to the claimed ‘coordinating’ function," concluding that the figures in the specification relied upon by patentee as disclosing the required algorithm, instead describe "a presenter display interface" and not an algorithm corresponding to the claimed "coordinating" function. Id. at 1353-54. Accordingly, the Federal Circuit affirmed the district court’s judgment that claims containing the "distributed learning control module" limitation are invalid for indefiniteness under 35 U.S.C. 112(b). Id. at 1354. 
Claims 2-7 and 9-14 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-14 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude the inventor had possession of the claimed invention. 
Claims 1 and 7 recite limitation “An event characteristic generation”, “Multi-dimensional data”, “forward-looking model structure “, “a first accumulation scenario data”, “a second accumulation scenario data “, and “a third accumulation scenario data”, claims 3 and 10 recite “a GDP scaling structure”, and claims 7 and 14 recite “a forward selection”. However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a technique that i.e., for capturing first frame parameters of first scenario loss events, the first frame parameters defining risk events with a limited geographic impact range, with a short duration time window, with the plurality of affected units affected by an impact of occurring risk events, and with a 15plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events. For example, Applicant’s specification discloses “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers” and presents figure 1. 
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-7 and 9-14 depend from one of claims rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-7) and the method (claim 8-14) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively). Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An automated forecasting system for measuring of future occurrence probabilities of risk event using a structured forward-looking model structure quantifying clashing, long-tail risk events with an event generator generating risk events for the automated forecasting systems with automated measurement and assessment of multi-risk exposures induced by the generated risk events, which are triggered by one or more involved causing units and affected units, wherein a plurality of affected units are subject to a risk exposure of occurring risk events caused by one or a plurality of causing units, the event generator comprising: measuring stations or sensors in loco and/or by satellite-based for measuring occurring risk-events, wherein measured sensory data of the measuring devices are transmitted via a data transmission network to the forecasting system, comprising an electronic, control unit controller for processing of the captured electronic data, and are assigned to a historic set comprising event parameters for each risk-event, wherein for capturing and measuring the measured sensory data, the central control unit controller comprises a risk-event driven core aggregator with measuring data-driven triggers for triggering, capturing, and monitoring in the data flow pathway of the sensors and/or measuring devices of the risk-exposed and affected units, and wherein the forward-looking model structure is based on measured risk events and risk events generated by the forecasting system providing a defined structured cause-effect chain, an event characteristics generation circuit including a multi-dimensional data holding predefined accumulation scenarios, wherein the event generator of the forecasting 2Application No. 16/890,017Reply to Office Action of February 1. 2022 system is based on a structured forward-looking cause-effect chain with parsed parameter data space, and wherein the multi-dimensional data comprises: a first accumulation scenario data for capturing first frame parameters of first scenario loss events (limited liability catastrophe events (LLC)), the first frame parameters defining risk events with a limited geographic impact range, with a short duration time window, with the plurality of affected units affected by an impact of occurring risk events, and with a plurality of causing risk exposed units affected by a loss burden associated with the impact of the occurring risk events, a second accumulation scenario data for capturing second frame parameters of second scenario loss events (unlimited liability catastrophe events (ULC)), the second frame parameters defining risk events with a global geographic impact range, with an extended duration time of unfolding of the impact, and with an extended number of causing risk exposed units, and a third accumulation scenario data for capturing third frame parameters defining third scenario risk events (external liability catastrophe events (ELC)) impacting first and second scenario risk events with external influences, the third frame parameters capturing external influence measures impacting at least frequency or severity of the impact of the occurring risk events, wherein the event generator selects scenarios, when a LLC scenario groups is triggered, by selecting relevant LLC scenarios from first scenarios of the multi-dimensional data based on activities assigned to selected risks, and when an ULC scenario group is triggered, by selecting relevant ULC scenarios from second scenarios of the multi-dimensional data based on the activities assigned to selected risks, wherein based on the selected scenarios, concrete events are generated by the event generator based on the multi-dimensional data with the predefined accumulation Application No. 16/890,017 Reply to Office Action of February 1. 2022 scenarios and accessibly assigned to a first, second, or third scenario event of the multi- dimensional data  Claim 8 recites substantially the same limitation as claim 1 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system and measuring stations or sensors in loco and/or by satellite-based for measuring occurring risk-events, wherein measured sensory data of the measuring devices are transmitted via a data transmission network to the forecasting system, comprising an electronic, control unit controller for processing of the captured electronic data, and are assigned to a historic set comprising event parameters for each risk-event, wherein for capturing and measuring the measured sensory data, the central control unit controller comprises a risk-event driven core aggregator with measuring data-driven triggers for triggering, capturing, and monitoring in the data flow pathway of the sensors and/or measuring devices of the risk-exposed and affected units. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a system and measuring stations or sensors in loco and/or by satellite-based for measuring occurring risk-events, wherein measured sensory data of the measuring devices are transmitted via a data transmission network to the forecasting system, comprising an electronic, control unit controller for processing of the captured electronic data, and are assigned to a historic set comprising event parameters for each risk-event, wherein for capturing and measuring the measured sensory data, the central control unit controller comprises a risk-event driven core aggregator with measuring data-driven triggers for triggering, capturing, and monitoring in the data flow pathway of the sensors and/or measuring devices of the risk-exposed and affected units.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (Applicant’s Specification “e.g. direct implementation of appropriate modeling structures on standard generic data processing system, e.g. computers””) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  Furthermore, measuring stations or sensors in loco and/or by satellite-based configured to receive/transmit data encompass well understood, routine, and conventional activity/elements in the prior art. See, e.g., Adams, et al., US2009/0192834A1(paragraph [0107] “Process 1100 may utilize any of the monitoring techniques (e.g. including those for retrieval of sensed readings/information from the sensors, analyses of the sensed readings/information, rendering of conclusions, evaluation of rendered conclusions, or generation/transmission of reports including indication(s) of malfunction(s) and optionally their location(s) within the beverage dispensing system 100) as described in any of the above embodiments, or may utilize other conventional techniques known to those skilled in the art.”).  See, e.g., Howard, et al., US2010/0271394A1(paragraph [0053] “The network connection may connect to the communications network through use of a conventional modem (at any known or later developed baud rate), an open line connection (e.g., digital subscriber lines or cable connections), satellite receivers/transmitters, wireless communication receivers/transmitters, or any other network connection device as known in the art now or in the future”). Moreover, the measuring stations or sensors in loco and/or by satellite-based referred to in the claims are recited at high level of generality with no meaningful limit as to the type of sensor or satellite or the manner in which it is relied on to generate the data and is not indicative of a practical application.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Allowable Subject Matter
While claims 1-14 are allowable over prior art of record, they are not allowable because they stand rejected over the 35 USC 101, 112(a), and 112(b) rejection set forth in the action. If they were amended in such a way to overcome the 35 USC 101, 112(a), and 112(b) rejection, they would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010053993 A1
Continuously Updated Data Processing System And Method For Measuring And Reporting On Value Creation Performance That Supports Real-Time Benchmarking
McLean, Robert I.G.  et al.
US 20020184067 A1
Continuously Updated Data Processing System And Method For Measuring And Reporting On Value Creation Performance That Supports Real-Time Benchmarking
McLean, Robert I.G.  et al.
US 20030028466 A1
System And Method For Providing Financial Planning And Advice
Jenson, Jodi  et al.
US 20090192834 A1
Revenue Generation Method For Monitoring Of Fluid Dispensing System
Adams; David J. et al.
US 20100271394 A1
System And Method For Merging Virtual Reality And Reality To Provide An Enhanced Sensory Experience
Howard; Terrence Dashon
US 20110173093 A1
Evaluating Public Records Of Supply Transactions For Financial Investment Decisions
Psota; James Ryan et al.
US 20120143633 A1
System And Method For Forecasting Frequencies Associated To Future Loss And For Related Automated Operation Of Loss Resolving Units
SALGHETTI; Filippo et al.
US 20120317058 A1
Design Of Computer Based Risk And Safety Management System Of Complex Production And Multifunctional Process Facilities-Application To Fpso's
ABHULIMEN; Kingsley E.
US 20140258032 A1
Transaction Facilitating Marketplace Platform
Psota; James Ryan et al.
US 20170083981 A1
Adaptive Coupling-System Based On A Flexible Risk Transfer Structure And Corresponding Method Thereof
NIERING; Rita et al.
US 20170161859 A1
Disaster Risk Management And Financing System, And Corresponding Method Thereof
BAUMGARTNER; David et al.
US 20170346846 A1
Security Threat Information Gathering And Incident Reporting Systems And Methods
Findlay; Valarie Ann
US 20180078843 A1
Smart Device
Tran; Bao et al.
US 20180114272 A1
Inter-Arrival Times Triggered, Probabilistic Risk-Transfer System And A Corresponding Method Thereof
REIMANN; Stefan et al.
US 20180253533 A1
Clinical Trial Management And Supply System And Method
Warren; Adam S.
US 7657475 B1
Property Investment Rating System And Method
Arpin; Jeffrey L. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683